DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments dated 3/29/22 have been entered. The amendments have overcome the previously presented claim objections, 112(b) rejection(s) of the Office Action dated 3/9/22.

Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. The combinations argued by applicant are first Streich (US 20110042081 A1) with Bellavance (US 20160208575 A1) and second Streich (US 20110042081 A1) with Sperle (WO 2020239649 A2).
	Regarding the first combination, applicant argues that “The only disclosed purpose of this agent is to set a hydraulic cementitious fluid or slurry” and suggests that all of the activation collars are activated at the same time. The examiner respectfully notes that the disclosure of Streich is broader than applicant has argued. Specifically, “The present disclosure relates to well bore operations, and, more particularly, to methods and apparatuses for releasing a chemical into a well bore upon command” (Para 0024). The exemplary use in cementing application is precisely that: merely exemplary.  Streich additionally makes clear that his invention should not be limited by discussions of illustrative embodiments adding his disclosure “may be altered or modified and all such variations are considered within the scope and spirit of the present disclosure”. And even if for the sake of argument Streich is directed to a cementing operation, selectively cement particular zones is known in the art. Baker (US 4334582 A) which is merely cited as an evidentiary reference, discusses zones which may be “selectively cemented or treated in some other manner” (Column 6, lines 37-40). 
	Applicant’s discussion of the timing of the release of the chemicals is also noted (specifically applicant alleges that Streich’s reference to the release of chemicals occurring “at a specific time” to suggest that this must allow “the entire cementitious fluid or slurry to advantageously set all section of the annulus simultaneously” on page 12). However the examiner respectfully disagrees with applicant’s characterization and notes that Streich states, “the present disclosure may allow an operator to choose a specific time at which one or more chemicals may be released into an annulus” (Para 0024). In other words, Streich shows multiple chemical containment systems (Fig 1) and discusses a timed/controlled release of “one” of those chemicals. One may even be motivated specifically to find a means for implementing this intended goal. Bellavance has been relied upon to teach a means for the controlled release of chemicals based on control of rupture disk thresholds that provides for a “delayed opening sequence” (Para 0036). 
	Regarding the combination with Sperle, applicant argues that the combination with Sperle is not rasonable because as applicant alleges, “the release of chemical in Sperle occurs “into the interior of the casing string itself”. The examiner respectfully disagrees and maintains the combination with Sperle is reasonable. Specifically, the examiner respectfully maintains that applicant has misconstrued Sperle. For example the embodiment of Fig 11 of Sperle specifically is solely for the release of the chemical tracer into an annulus, as seen and discussed on page 31, lines 29-31, for example. In view of the teachings of the desirability to release unique chemical tracers into the annulus and Streich’s teaching of a generic tool to release chemicals into the annulus, the examiner respectfully maintains that the combination is reasonable. 
Regarding both combinations, the examiner notes that MPEP 2141(I), in citing KSR, states, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 27 recites “a ball seat”. Therefore, the recited ball seat must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim, as “a housing” has been removed from parent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-10, 12, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Bellavance (US 20160208575 A1).

Regarding claim 1, Streich teaches a payload deployment tool (Fig 1, collars 150 and the bottom three of tubular sections 140), comprising: 
a coupler (Fig 1, the coupling between the uppermost collar 150 and 140) configured to couple to a fluid delivery conduit (Fig 1, the coupling as defined is couple-able to uppermost tubular section 140); 
a pressure chamber (Fig 2a, central bore of the activation collar chamber this is labelled as 200, note that this is a view with additional detail of element 150 see Para 0033) in communication with the coupler (Fig 1, the pressure chamber/central bore of 200 is in pressure/fluidic communication with the central bore of the coupler as defined above); and 
a plurality of payload chambers (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of element 150. As seen in Fig 1, there are a plurality of these collars 150 and therefore a plurality of payload chambers) in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230. See Fig 1, the central bore of the tool as a whole is open), each of the payload chambers having an upstream opening (Fig 2a, inlet covered by rupture opening 230) and a downstream opening (Fig 2a, outlet 260); and an upstream pressure-rupturable seal respectively covering the upstream opening (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element 150.).  
Streich is silent on a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals
Bellavance teaches wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure”. As a modification to Streich, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would an operator to selectively operate the port/activation collar of Streich such that only a particular area of interest will be exposed to a particular chemical and only at the time when it is desired.


Regarding claim 2, Streich further teaches wherein each of the payload chambers further includes a downstream pressure-rupturable seal covering the downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet).  

Regarding claim 3, Streich further teaches wherein the coupler is threaded (Fig 1, the coupler, in connecting to the upper most tubular would be threaded. See additional detailed view of Fig 2a, where coupling between collar 150/200 and tubular section 140/220 is threaded. Para 0034, “Activation collar 200 may further include collar threading on one or more surfaces of housing 210 as means of connecting to casing threading of sections of casing 220.”).  

Regarding claim 6, Streich further teaches wherein each of the payload chambers extends parallel to a longitude of the tool (Fig 1, Fig 2a, the payload chambers defined by the presence of chemicals 250 are parallel to the longitude of the tool, defined by the central bore).  

Regarding claim 8, Streich further teaches a fluid passage in communication with the pressure chamber (Fig 1, Fig 2a, the bore of bottommost tubular section 140/220 is in communication with the pressure chamber/bore of collar 150/200).  

Regarding claim 9, Streich further teaches wherein the fluid passage extends longitudinally from the pressure chamber to a distal end of the housing (As best understood in light of the indefinite claim language, Fig 1, the upper bore of  tubular section 140/upper portion of pressure chamber has a fluid passage extending to the furthest downhole/distal end of the tool/housing).  

Regarding claim 10, Streich further teaches a payload positioned within each of the payload chambers (Each individual payload chamber in “collar 150 may be configured to release one or more chemicals”, see Para 0032. In order for the chemical(s) to be released they must be in the chamber. See also payload 250 in Fig 2a.).  

Regarding claim 12, Streich further teaches wherein each payload includes a dissolvable material (Para 0028-0029, there is a long list of chemical which disclosed as being usable with the payload. At least sodium chloride is broadly and reasonably “a dissolvable material”).  

Regarding claim 29, Streich teaches payload deployment tool, comprising: 
a housing (Fig 1, collars 150 and the bottom three of tubular sections 140) having a proximal end (Fig 1, uphole end at the connection with the uppermost tubular) and a distal end (Fig 1, the remaining portions downhole of the proximal end as identified); 
a coupler at the proximal end of the housing (Fig 1, the coupling between the uppermost collar 150 and 140), the coupler configured to couple to a fluid delivery conduit (Fig 1, the coupling as defined is couple-able to uppermost tubular section 140); 
a pressure chamber (Fig 2a, central bore of the activation collar chamber this is labelled as 200, note that this is a view with additional detail of element 150 see Para 0033) having a distal end and a proximal end in communication with the coupler  (Fig 1, the totality of the pressure chamber/central bore of 200 is in pressure/fluidic communication with the central bore of the coupler as defined above); and 
a plurality of parallel payload chambers (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of element 150. As seen in Fig 1, there are a plurality of these collars 150 and therefore a plurality of payload chambers), each of the payload chambers having a payload (Each individual payload chamber in “collar 150 may be configured to release one or more chemicals”, see Para 0032. In order for the chemical(s) to be released they must be in the chamber. See also payload 250 in Fig 2a.), an upstream opening in communication with the distal end of the pressure chamber (Fig 2a, inlet covered by rupture opening 230), a downstream opening at the distal end of the housing (Fig 2a, outlet 260), and an upstream pressure-rupturable seal covering the upstream opening  (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element 150.). 
Streich is silent on wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals.  
Bellavance teaches wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure. As a modification to Streich, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would an operator to selectively operate the port/activation collar of Streich such that only a particular area of interest will be exposed to a particular chemical and only at the time when it is desired.

Regarding claim 31, Streich further teaches wherein each of the payload chambers includes a downstream seal covering the downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet).  

Regarding claim 32, Streich further teaches a fluid passage having an inlet in communication with the distal end of the pressure chamber (Fig 1, second to the bottom tubular 140 has an inlet/upper end of the tubular in communication with the totality of the system, including the pressure chamber) and an outlet at the distal end of the housing (Fig 1, the outlet of the fluid passage as defined is at the bottom of the identified tubular, this is at the distal end of the housing as identified).  

Regarding claim 33, Streich further teaches wherein the fluid passage is parallel to the payload chambers (Fig 1, Fig 2, the fluid passage as defined is parallel to the payload chambers which are seen as circumscribing and extending parallel to the main bore. The examiner notes that the claim does not require that these parallel element be positioned at the same position along the longitudinal axis).

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Cherewyk (US 20080223587 A1).

Regarding claim 13, Streich teaches a payload deployment tool, comprising: 
a housing (Fig 2a, housing 210) having a coupler (Fig 2a, upper threaded portion, see Para 0034) configured to couple to a fluid delivery conduit (Fig 2a, threaded coupler is coupled to conduit/upper tubular section 220); 
a pressure chamber (Fig 2a, inner bore of 210) in communication with the coupler (Fig 1, the pressure chamber/central bore of 210 is in pressure/fluidic communication with the central bore of the coupler as defined above); 
a payload chamber (Fig 2a, the activation collar chamber with 250) in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230) and having an upstream opening (Fig 2a, inlet covered by rupture opening 230) and a downstream opening (Fig 2a, outlet 260); and n upstream pressure-rupturable seal configured to cover the upstream opening of the payload chamber (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”. 
Streich is silent on a sphere operable to seal the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit. 
Cherewyk teaches a sphere operable to seal the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit (Para 0024 “It has been known to drop a ball from surface through a tubular in a wellbore and into a seat of a downhole tool for blocking flow and permitting changes in pumped pressure to actuate downhole equipment such as movement of a sliding sleeve, opening and closing of a port, movement of a valves, fracturing of a frangible element, release of cementing wiper plugs, control of downhole packers, sealing perforations and the like.” Fig 1A, ball e.g. 8b is usable to seal the totality of the bore and thus flow to the upstream opening of the lowest device 150, see e.g. Fig 1 of Streich).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having the sphere usable to seal a chamber as disclosed by Cherewyk because first Cherewyk clearly establishes that such balls are usable in a myriad number of processes including cementing, breaking frangible elements, etc., in view of Streich who teaches a plurality of chambers 150 with frangible elements see Fig 1, 2A-2B, such ball seals would function to control which chambers are breakable and/or it would reduce the amount of fluid required to pressurize and break the seals of the upstream chambers 150.  

Regarding claim 14, Streich further teaches a downstream pressure-rupturable seal configured to cover the downstream opening of the payload chamber (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet).  

Regarding claim 15, Streich further teaches a fluid passage in communication with the pressure chamber (Fig 2a, the bore of bottommost tubular section 220 is in communication with the pressure chamber/bore of collar 210).  

Regarding claim 16, Streich further teaches a payload positioned within the payload chamber (Fig 2a, payload 250 is within the payload chamber which contains 250).  

Regarding claim 17, Streich further teaches wherein the payload includes a unique chemical marker (Para 0028-0029, there is a long list of chemical which disclosed as being usable with the payload. At least sodium chloride is broadly and reasonably “a unique chemical marker” or tracer. As noted by Ogle (US 20200283678 A1), which is merely cited as an evidentiary reference, Para 0017 discusses “sodium chloride used as a tracer”. This is broadly and reasonably considered as being unique because it is traceable and usable to identify a fluid of interest. The examiner notes that although NaCl is not specifically discussed in Streich as being used as a chemical marker/tracer, the claimed invention is an apparatus. MPEP 2114(II), states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the apparatus is merely limited by the structural requirement of a payload with a chemical usable as a chemical marker/tracer).  

Regarding claim 18, Streich further teaches wherein the payload includes a dissolvable material (Para 0028-0029, there is a long list of chemical which disclosed as being usable with the payload. At least sodium chloride is broadly and reasonably “a dissolvable material”).  

Regarding claim 19, Streich further teaches wherein the payload chamber extends parallel to a longitude of the tool (Fig 1, Fig 2a, the payload chambers defined by the presence of chemicals 250 are parallel to the longitude of the tool, defined by the central bore).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Bellavance (US 20160208575 A1), further in view of Lende (US 20210372217 A1).

Regarding claim 5, while Streich teaches that the downstream outlet 260 may have no seal/cover or a weak “wax-like” seal (Para 0036), Streich is not explicit on wherein each of the downstream pressure-rupturable seals has a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals.  
	Lende teaches wherein each of the downstream pressure-rupturable seals has a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals (Fig 2A, Para 0027, “flow control mechanism 100 is a rupture disk disposed to rupture at a second activation pressure P.sub.2 selected to be less than the first activation pressure P.sub.1 of flow control mechanism 96”, in other words, the outer-most/downstream seal has a lower pressure than all of the first upstream seals.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the downstream pressure-rupturable seals have a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals as disclosed by Lende because the lower seal is disclosed as optional to weak by Streich and only functions to retain the substance being held. Having a pressure rating/rupture threshold for the downstream seal lower than that of each the upstream seal would ensure that upon the designed rupture of the upstream seal, the material being deployed into the well will be readily released, while still preventing accidental release/providing a covering at the outlet.  

Claims 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Bellavance (US 20160208575 A1) further  in view of Sperle (WO 2020239649 A2) 

Regarding claim 11, while Streich teaches applicability to a wide range of chemicals for chemical release (Para 0005-0006), Streich is silent on wherein each of the payloads includes a unique chemical marker. 
	Sperle teaches wherein each of the payloads includes a unique chemical marker (Fig 1, Page 33, lines 7-9, each zone 14 has a corresponding tracer release apparatus 16 “with distinct tracer material distinct for each influx location”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the payloads include a unique chemical marker as disclosed by Sperle because Streich envisions his chemical release device as being applicable to a wide range of downhole applications (Para 0005-0006) and the use of distinct tracers at different locations, which would correspond to the payload and payload chamber of Streich, would allow for the monitoring of fluid rates coming into a wellbore (page 1, lines 14-15).  

Regarding claim 30, while Streich teaches applicability to a wide range of chemicals for chemical release (Para 0005-0006), Streich is silent on wherein each of the payloads includes a chemical marker, the chemical marker of a first one of the payloads being different than the chemical marker of a second one of the payloads.  
	Sperle teaches wherein each of the payloads includes a chemical marker, the chemical marker of a first one of the payloads being different than the chemical marker of a second one of the payloads (Fig 1, Page 33, lines 7-9, each zone 14 has a corresponding tracer release apparatus 16 “with distinct tracer material distinct for each influx location”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the payloads include a unique chemical marker as disclosed by Sperle because Streich envisions his chemical release device as being applicable to a wide range of downhole applications (Para 0005-0006) and the use of distinct tracers at different locations, which would correspond to the payload and payload chamber of Streich, would allow for the monitoring of fluid rates coming into a wellbore (page 1, lines 14-15).  

Claims 22-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Sperle (WO 2020239649 A2).

Regarding claim 22, Streich teaches a payload deployment tool comprising: 
a coupler (Fig 1, the coupling between the uppermost collar 150 and 140) configured to couple to a fluid delivery conduit (Fig 1, the coupling as defined is couple-able to uppermost tubular section 140); 
a pressure chamber in communication with the coupler (Fig 1, central bore of middle tubular 140); 
a first payload chamber (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of the first element 150 seen in Fig 1) having a first upstream opening (Fig 2a, inlet covered by rupture opening 230) and a first downstream opening (Fig 2a, outlet 260), the first upstream opening in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230. See Fig 1, the central bore of the tool as a whole is open); 
a second payload chamber  (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of the second element 150 seen in Fig 1) having a second upstream opening (Fig 2a, inlet covered by rupture opening 230) and a second downstream opening  (Fig 2a, outlet 260), the second upstream opening in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230. See Fig 1, the central bore of the tool as a whole is open). 
While Streich teaches a first payload within the first payload chamber and a second payload within the second payload chamber, Streich is silent on the first payload including a first chemical marker; and the second payload having a second chemical marker different than the first chemical marker.
Sperle teaches the first payload including a first chemical marker; and the second payload having a second chemical marker different than the first chemical marker (Fig 1, Page 33, lines 7-9, each zone 14 has a corresponding tracer release apparatus 16 “with distinct tracer material distinct for each influx location”; as a modification to Streich this chemical release apparatus is the payload chamber device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the payloads include a unique chemical marker as disclosed by Sperle because Streich envisions his chemical release device as being applicable to a wide range of downhole applications (Para 0005-0006) and the use of distinct tracers at different locations, which would correspond to the payload and payload chamber of Streich, would allow for the monitoring of fluid rates coming into a wellbore (page 1, lines 14-15).  

Regarding claim 23, Streich further teaches a first upstream pressure-rupturable seal covering the first upstream opening (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element the first element 150 in Fig 1) and a second upstream pressure- rupturable seal covering the second upstream opening  (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element the second element 150 in Fig 1).  

Regarding claim 25, Streich further teaches a first downstream seal covering the first downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet, this is for the first element 150 seen in Fig 1) and a second downstream seal covering the second downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet, this is for the second element 150 seen in Fig 1).  

Regarding claim 26, Streich further teaches wherein the second payload chamber is parallel to the first payload chamber (Fig 1, the respective payload chambers seen in Fig 1, have a “left and right” side. The first payload chamber is the top collar 150 on the right side, the second is the second collar 150 on the left side. These chambers have a longitudinal axis as seen in Fig 2a-2b. In running along the longitudinal axis, the chambers are parallel to one another. The examiner notes that the claim does not require that these parallel chambers be positioned at the same position along the longitudinal axis).  

Regarding claim 27, Streich further teaches a fluid passage in communication with the pressure chamber (Fig 1, Fig 2a-2b, the fluid passage is the center bore of collar 150, more specifically the fluid bore of housing 210), the fluid passage having a ball seat (Fig 2a-2b, the fluid passage as defined by the housing 210 has a ball seat formed by the surface at 230; the examiner notes that this possesses all of the structural details required by a ball seat and notes that a ball/a disclosure of the surface used to seat a ball is not required by the claim, but rather any surface capable of seating a hypothetical ball).  

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Sperle (WO 2020239649 A2), further in view of Bellavance (US 20160208575 A1).

Regarding claim 24, Streich as modified is silent on wherein the first upstream pressure-rupturable seal has a first pressure rating and the second upstream pressure- rupturable seal has a second pressure rating different than the first pressure rating.  
Bellavance teaches wherein the first upstream pressure-rupturable seal has a first pressure rating and the second upstream pressure- rupturable seal has a second pressure rating different than the first pressure rating  (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure. As a modification to Streich, these are the respective upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would an operator to selectively operate the port/activation collar of Streich such that only a particular area of interest will be exposed to a particular chemical and only at the time when it is desired.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Sperle (WO 2020239649 A2), further in view of Cherewyk (US 20080223587 A1).

Regarding claim 28, Streich as modified is silent on the recited spheres. 
Cherewyk teaches a sphere operable to seal the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit (Para 0024 “It has been known to drop a ball from surface through a tubular in a wellbore and into a seat of a downhole tool for blocking flow and permitting changes in pumped pressure to actuate downhole equipment such as movement of a sliding sleeve, opening and closing of a port, movement of a valves, fracturing of a frangible element, release of cementing wiper plugs, control of downhole packers, sealing perforations and the like.” Fig 1A, ball e.g. 8b is usable to seal the totality of the bore and thus flow to the upstream opening of the lowest device 150, see e.g. Fig 1 of Streich).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having the sphere usable to seal a chamber as disclosed by Cherewyk because first Cherewyk clearly establishes that such balls are usable in a myriad number of processes including cementing, breaking frangible elements, etc., in view of Streich who teaches a plurality of chambers 150 with frangible elements see Fig 1, 2A-2B, such ball seals would function to control which chambers are breakable and/or it would reduce the amount of fluid required to pressurize and break the seals of the upstream chambers 150.  
Streich as modified teaches a first sphere operable to seal the first upstream opening when acted upon by pressurized fluid within the fluid delivery conduit (Fig 1A, ball e.g. 8b is usable to seal the totality of the bore and thus flow to the upstream opening of the first/lowest device 150, see e.g. Fig 1 of Streich; the examiner notes that the first upstream opening could have been construed as the lowest device 150); and 
a second sphere operable to seal the second upstream opening when acted upon by pressurized fluid within the fluid delivery conduit (Fig 1A, another ball is usable to seal the totality of the bore sequentially and thus flow to the upstream opening of the next lowest device 150, see e.g. Fig 1 of Streich).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676